﻿
Let me start by expressing ray delegation's sincere congratulations to Mr. Garba on his unanimous election to the presidency of the forty-fourth session of the General Assembly. His election to that high office is clear testimony of his widely acknowledged deep understanding of the many and complex problems that beset mankind today. We represents a friendly and peace-loving country with which Zambia and the other front-line States have joined efforts to bring about peace in southern Africa. We are therefore happy to see him in that hot seat.
To his predecessor, Mr. Dante Caputo, the former Foreign Minister of Argentina, we wish to pay a deserving tribute for the very able manner in which he guided the deliberations of the forty-third session of the General Assembly. He came to the throne at a very crucial time during the developments in southern Africa. We wish him well in his new endeavours.
To the Secretary-General of our organization, Mr. Javier Perez de Cuellar, we wish to express Zambia's profound appreciation for his continuing efforts and commitment to the peaceful resolution of international conflicts, we wish him success in his noble and difficult task. We meet today against a background of great hopes and expectations for the success of multilateralism, which is so vital for the well-being of mankind. The climate of co-operation and accommodation between the two super-Powers has had global ramifications and augurs well for the gradual elimination of tensions. We look forward to the end of the cold war era which has been characterized by the unprecedented arms race.
As we approach the last decade of this century, which has witnessed two major and destructive wars, among others, our efforts should be geared to ensuring that we lay a solid foundation for the eventual elimination of all weapons off mass destruction. The issue off arms control and disarmament must be off high priority if we are to avoid a nuclear holocaust, which could be triggered either by accident or by miscalculation. Indeed, there are also other compelling reasons in favour of ending the arms race, one off which is that the limited resources off the world cannot sustain the ever growing production and improvement off weapon systems off mass destruction. It goes without saying that the world, particularly the developing countries, would have a lot to gain from the reallocation of resources into economic and social development. In this regard, we welcome the ongoing efforts for a reduction not only in the levels of nuclear weapons of the super-Powers, but also in the conventional forces in Europe. He also welcome recent initiatives to stop the production of chemical weapons. It is our hope that these efforts will lead to the eventual elimination of all nuclear weapons from the face of the Earth.
Nearer home, there is now some hope of an end to the colonial situation in Namibia. After more than 100 years of colonialism, the settlement plan embodied in Security Council resolution 435 (1978) is in the process of implementation. But the implementation process remains a matter of serious concern to the international community, with the elections less than four weeks away, a number of issues pertaining to implementation off the resolution remain unsolved. We have repeatedly stated, in this Assembly and elsewhere, that South Africa has sinister intentions in Namibia, aimed at denying the South West Africa People's Organisation (SWAPO) its deserved electoral victory. It is no secret that South Africa intends to retain its influence in Namibia by arrogating to itself a role in the evolution off the Constitution of the new State of Namibia by ensuring that SWAPO does not get the required two-thirds majority. Widespread intimidation off SWAPO supporters, particularly in northern Namibia, by Koevoet elements must be seen as one of South Africa's desperate attempts to achieve that objective - no doubt, the last kicks of a dying horse.
The assassination of a prominent SWAPO member, Mr. Anton Luborski, in Windhoek, underscores our expressed concern for the security of the leadership off SWAPO. The existing law-enforcement agents in Namibia are, by their training and background, unsuitable for the protection of SWAPO leaders. It must be stated that if assassinations of SWAPO leaders continue, the process of implementing Security Council resolution 435 (1978) could be seriously jeopardized. We call on the Secretary-General to take urgent measures to resolve this problem.
Under the settlement plan, all military paramilitary and citizen forces, commandos and ethnic forces were to be disbanded, and their command structures dismantled. Regrettably, South Africa has not, so far, complied fully with the requirements of resolution 435 (1978), and has thus created an atmosphere of uncertainty and uneasiness, which is not conducive to the conduct of free and fair elections in Namibia. We wish to reiterate that failure to implement resolution 435 (1978) in its original and definitive form could seriously tarnish the image of the United Nations, under whose supervision and control the elections in Namibia are being conducted.
South Africa's sincerity is on trial in Namibia. Its behaviour during the electoral process will determine whether its promises to end apartheid can be believed by the international community.
The United Nations should ensure that all the remaining discriminatory and restrictive laws in Namibia are repealed, as provided for under the settlement plan. Similarly, both the electoral law and the Constituent Assembly proclamation should conform to the provisions of Security Council resolutions 435 (1978) and 640 (1989), in keeping with internationally accepted standards, so that the people of Namibia can freely exercise their right to self-determination and national independence. Indeed, in his comprehensive report to the General assembly at this session, the Secretary-General, refer rim to implementation of the settlement plan, stated, "there are serious problems to be overcome" (A/44/1, p. 3).
We wish to reiterate that the United Nations has direct responsibility for Namibia until independence is achieved. For that reason, it is absolutely essential that the General Assembly provide the necessary financial resources to enable the Council for Namibia to carry out its programme of work for 1990 until independence. Indeed, in this regard, the United Nations should mobilize resources to assist Namibia during the transition period and beyond.
It must be emphasised that the newly independent Namibia will need further assistance in the integration of various military units into the national defence force. In this connection, we believe that the United Nations Transition Assistance Group (UNTAG) can play a role to ensure orderly integration. We therefore call on the United Nations to consider retaining some military elements of UNTAG in Namibia after independence, for this purpose.
In South Africa nothing much has changed, despite recent pronouncements, including yesterday's, by the new leadership. The system of apartheid, which the United Nations has rightly condemned as a crime against humanity, is still intact. There are still no clear indications pointing to the immediate abolition of apartheid. Nelson Mandela and many other political prisoners remain in South African gads. The Group Areas Act and the state of emergency are still in force.
In order to achieve peaceful change in South Africa, the Pretoria regime must, as a matter of urgency, engage in serious dialogue with genuine leaders of the black majority. To that end, we call upon the Pretoria regime to: release unconditionally all political prisoners, and not just a few; unban the African National Congress, the Pan Africanist Congress of Azania and all other political organizations in South Africa and ensure the return of all political exiles without hindrance) lift the state of emergency-, halt political executions and detention, and withdraw the army from the townships.
Those demands are contained in a very important document adopted by the organization of African Unity's Ad Hoc Committee on Southern Africa, which met in Harare, Zimbabwe, in May this year. That document is, in our opinion, the blueprint for ending apartheid peacefully. Much has been said about the effectiveness of economic sanctions against South Africa. In our assessment, the economic and financial sanctions new in place are having the desired effect. In this regard, we wish to express our appreciation to the countries that have individually imposed sanctions on South Africa, and we urge them to continue applying those sanctions until apartheid is completely eradicated. Similarly, we appeal to those countries which, for selfish interests, are opposed to sanctions against South Africa to reconsider their position, because the alternative is a bloody armed conflict, which would not be in the interests of any of the peace-loving nations. He wish also to appeal to the international community to observe strictly the mandatory arms embargo, in terms of Security Council resolution 418 (1977), and the United Nations oil embargo against South Africa. Economic interests cannot supersede human rights.
Apartheid is the root cause of tension and conflict in southern Africa. It is in defence of apartheid that South Africa has, over the years, engaged in acts of aggression against, and destabilization of, front-line and other States in our region. This has been done through direct action and the use of surrogate elements, such as UNITA bandits in Angola and RENAMO bandits in Mozambique. In a recent United Nations Children's Fund publication, the overall cost, so Car, of aggression and destabilization in the region is estimated at $46 billion.
As a result of South Africa's direct military action against Angola and Mozambique and its support of bandit groups, thousands of refugees from these countries have sought sanctuary in Zambia and other neighbouring countries. Until recently, Zambia also gave sanctuary to thousands of refugees from Namibia, most of whom have since returned home under the terms of Security Council resolution 435 (1978).
We stress that despite its limited resources, Zambia will continue to give shelter and sanctuary to our displaced brothers and sisters who are victims of aggression by the apartheid regime. So far it is estimated that South Africa's aggression has resulted in the loss of 1.2 million lives. We therefore call on the international community to continue to give diplomatic and material assistance to the front-line and other independent African States in the region in order to enable them to withstand the effects of South Africa's aggression and destabilization.
Zambia welcomes the mediation efforts currently under way for the attainment of peace in Angola and Mozambique. We believe that, without external interference in the internal affairs of those countries, solutions for a lasting peace can be found. To this end, we continue to appeal to the United States Administration to cease all its assistance to UNITA so that Angola's efforts for national reconciliation may yield fruit. Similarly, South Africa should cease its assistance to the RENAMO bandits in Mozambique in order to facilitate the current mediation efforts by Kenya and Zimbabwe.
Since its independence Zambia has developed and maintained friendly relations with neighbouring countries. We strongly believe in the resolution of disputes through dialogue as one way of promoting good-neighbourliness. Indeed, this is in conformity with the United Nations Charter which provides for the resolution of international disputes by peaceful means, in such a manner that international peace, security and justice, are not endangered. As members are aware, after years of dialogue, Zambia and Zaire have bilaterally resolved a long-standing border dispute between them.
In Western Sahara, we remain supportive of the efforts by the United Nations and the Organization of African Unity (OAU) to organise a referendum in which the Sahraoui people would be given the right to decide the political destiny of their country. Zambia wishes to express its pleasure at the turn of events regarding the relationship between Chad and the Libyan Arab Jamahiriya. We welcome the agreement signed at Algiers on 31 August 1989, establishing diplomatic relations between the two neighbouring countries.
Elsewhere in Africa, we are following with great interest various efforts that are being deployed to reduce tension and strife.
In the Middle East, one long-standing issue is the question of Palestine, the core of the conflicts in the region. Unless the question of the inalienable rights of the Palestinians is justly addressed, peace in the Middle East will be unattainable. Zambia therefore supports unequivocally the convening of the International Peace Conference on the Middle East with the participation off all parties to the conflict, including the Palestine Liberation Organization, on an equal footing. The heroic intifadah is a clear demonstration that nothing will stop the Palestinian quest for freedom, dignity and their eight to a homeland.
In Lebanon, we call for the cessation of hostilities and the withdrawal of all foreign forces in order to create an atmosphere conducive to the resolution off the problem by the Lebanese people on their own. Meanwhile, Zambia welcomes the mediation efforts by the League off Arab States.
In the Gulf, the guns have fallen silent but the cease-fire remains precarious because Security Council resolution 598 (1987) has not been fully implemented. Further effort on the part of the international community is necessary in order to bring lasting peace to the region. We therefore call upon the parties directly involved to co-operate with the Secretary-General in his continuing efforts to implement Security Council resolution 598 (1987).
In Afghanistan, the withdrawal of Soviet forces, far from bringing about a conducive atmosphere for a peaceful resolution of the problem, seems to have set the stage for self-annihilation. The wounds of a prolonged conflict in that troubled country have endured beyond expectations. We appeal to all who may have an influence on the parties to the conflict to play their role in bringing about a climate conducive to the full implementation of the Geneva Agreements.
In Cyprus we must work for the elimination of mistrust, which is the root cause of the present situation. In this regard, we call for the withdrawal of all foreign forces from the area in order to pave the way for the success of the intercommunal talks. The Secretary-General of our Organization should similarly be encouraged to continue his mediation efforts.
Kampuchea has seen long years of devastation and extreme suffering. We are encouraged by the recent announcement of the Vietnamese authorities concerning total withdrawal of their forces from Kampuchea, we call on the international community and the member countries of the Association of South-East Asian Nations in particular to ensure the success of the peaceful efforts through the Jakarta Informal Meetings.
In the Korean peninsula we must work for the dismantling of the artificial barriers which have long prevented the reunification of the two Koreas. In tills connection, the presence of foreign forces In the peninsula must be seen as a serious obstacle to the peaceful resolution of the Korean problem. We call upon all concerned to take advantage of the improved International political climate to seek out ways of bringing an end to this long-standing problem.
The situation in Central America Is a source of serious concern to all peace-loving people in the world. Zambia has supported the peace Initiatives of the Contactors countries and the Esquipulas II Agreement aimed at the peaceful
resolution of the problems in Central America. The Tela meeting held recently is a further step by the people of the region to see to it that their problems are resolved by peaceful means. This meeting, which has sought the active involvement of the Secretary-General of the United Nations and that of the Organization of American States, deserves the fullest support of the international community.
Drug abuse and drug trafficking have become a serious social menace. Encouraged by the high yields from the sale of illicit drugs, the drug cartels have acquired the status of private armies, threatening the security of both supplier and consumer countries. The world must take a united stand against this new threat and make it impossible for drug money to be laundered and for the drugs to reach intended users. In this regard, Zambia has enacted legislation against drug trafficking and consumption. At this session the Assembly cannot fail to focus attention on the serious international economic situation. The positive and encouraging signs the world community is witnessing in the political and military spheres are at variance with the trends of international economic relations.
For the majority of the people of the world, the problem of external debt continues to pose a great danger to their economic and social well-being. Last year, developing countries received $92 billion from developed countries in various forms of development aid. In turn, these countries exported $142 billion to the developed countries to repay old loans, thus producing a net transfer of financial resources worth $50 billion to the developed countries. This trend of negative transfers has been rising since 1984, when it first emerged. In simple economic terms, the trend translates into a dehumanising life of poverty, malnutrition, infant mortality and moral degradation faced by many people of the developing world.
Over the years, many developing countries have embarked on various programmes to restructure their economies, which have yielded positive rates of growth.
We are happy that debt reduction has been widely accepted as a means leading towards resolving the critical debt problem. However, debt reduction as envisaged in the Brady Plan still remains widely unrealised. Practical results remain elusive because of the problem of under-financing owing to the lack of a consensus on how far the commercial banks and international financial institutions should be committed to debt reduction. The international financial institutions must obviously continue to play a major role in tine process of debt reduction This will inevitably require extra resources being made available to these institutions so that funds committed to debt reduction are additional to current levels of financial flows.
My Government appreciates the efforts made by creditor countries to cancel some outstanding debts in respect of developing countries. In the case of Zambia, this measure has provided the critical financial support so urgently required to establish a minimum level of import capacity and ease the burden of adjustment. Notwithstanding this support, further measures of debt reduction are still needed to stimulate sustained growth. This is a reality not only for Zambia but for all debt-distressed countries.
The case for more liberal access by developing countries to markets in developed countries remains as valid as ever. More positive commitments to liberalization within the framework of the Uruguay Round are needed in order to give real opportunities to developing countries to expand output and export earnings.
It should be remembered that the relative weakening of the growth of the output of developing countries and tine decline in foreign exchange earnings caused by the shrinking import capacity brought about by debt-servicing and poor export prices has also had the unfavourable impact of reducing trade among themselves, From a share of 7.8 per cent of global trade in 1981, trade among developing countries shrank to 5.1 per cent in 1987. This negative development has come at a time when preferential trading arrangements have been evolved to establish better complementarities in the production structures of developing countries as a way of rapidly modernizing their economies and improving their position in the international division of labour. In the face of formidable regional trading blocks emerging in the industrialized countries, this shrinkage threatens to marginalize the developing countries further, since they are already less important markets for developed countries.
Trends in markets for primary commodities, as reflected by tine recent collapse in tine prices of coffee, palm oil, bananas, aluminium and maize are far from favourable. This is due to a number of factors, including substitutes and recent advances in science and technology, which are reducing demand for primary products. My delegation welcomes the launching of the Common Fund for Commodities as a viable means of stabilizing export earnings from primary commodities.
The international community is not without opportunities and means for a global attack on underdevelopment. We have the opportunities offered by the spirit of multilateralism, to which we all subscribe. The United Nations and its specialized agencies remain indispensable forums for negotiating a liberal, viable and durable system of international relations to govern sustained development for all the people of the world. Multilateralism offers commonality of interests, a basis upon which joint efforts to combat underdevelopment can be adopted and implemented. It is in this context that my delegation welcomes ongoing preparations for tine special session of the United Nations devoted to international economic co-operation, scheduled for April 1990, the international development strategy for tine Fourth United Nations Development Decade and tine United Nations conference on environment and development, scheduled for 1992.
We also have the opportunities offered by the growing interdependence of the economies of the world. Interdependence remains a valid means of expanding global economic opportunities so that the awful waste of human resources now going on in the developing countries is halted. The rapid developments in science and technology, coupled with changes in factor endowments and market forces, provide the world economy with comparative advantages that are potentially beneficial to the vast majority of countries currently faced with the crisis of underdevelopment. It requires only the political will of the major actors in the world economy to let the laws of the market forces take their course.
As called for by the General assembly in its resolution endorsing the new international economic order, developing countries must be enabled to participate meaningfully in the world economy. The political, ideological and moral dangers inherent in the present global imbalances far outweigh the risks of enabling developing countries to participate more fully in the formulation of a global economic policy and have a greater share in the vast opportunities for development.
There is now widespread awareness of the critical role played by a safe environment in the survival and sustained development of mankind. Indeed, there must be a serious attempt to produce without destruction. In this context, Zambia has enacted legislation on the environment. This legislation makes it mandatory for policy makers to ensure that all issues concerning the environment are fully incorporated in national development plans.
Zambia welcomes international co-operation on environmental issues because the various agents of stress on and damage to the environment are essentially of an international character. It is in this spirit that Zambia looks forward to the
convening in 1992, in Brazil, of the united Nations conference on environment and development. It is our hope that the conference will provide guidelines on a global scale for maintaining the man-nature balance.
Co-operation is very new in the long history of mankind. The heroic spirit of multilateralism now emerging with the growing prestige and constructive role of the United Nations in world affairs has laid a firmer foundation for mankind's supreme struggle for oneness, comfort, security and prosperity. My delegation would like to leave the Assembly with the firm conviction that this foundation will be used scrupulously by all countries of the world to resolve the outstanding problems of peace, democracy, underdevelopment, illicit drug use and trafficking and environmental degradation. Heads of State and Government and national delegations who have spoken before me have shared with us the same view.
I wish the forty-fourth session of the General Assembly all success in its deliberations.
